Shulman, Chief Judge.
Following his conviction for a violation of the Georgia Controlled Substances Act, appellant unsuccessfully sought an appeal bond. To prevent the issue raised here from being mooted by our decision on the appeal from the conviction itself, we have granted appellant’s motion to expedite consideration of this appeal from the denial of appeal bond.
At the hearing on appellant’s motion for appeal bond, he admitted that he had been addicted to drugs and that he had supported that addiction by shoplifting, resulting in two previous arrests for that offense. The trial court, considering the evidence *577adduced at the hearing and the evidence presented at trial on that same issue (appellant’s drug addiction and the crimes committed to support it), concluded that there was a substantial risk that appellant would pose a danger and threat to the community if released on appeal bond. The order denying the bond contained findings to support that conclusion.
Decided July 26, 1983.
James D. Clark, for appellant.
C. Deen Strickland, District Attorney, Richard E. Currie, Donnie Dixon, Assistant District Attorneys, for appellee.
Our review of the record reveals that the evidence, though conflicting, supports the trial court’s finding. That being so, the denial of appeal bond was not an abuse of discretion. Moore v. State, 151 Ga. App. 413 (260 SE2d 350).

Judgment affirmed.


McMurray, P. J., and Birdsong, J., concur.